*248Opinión disidente del
Juez Asociado señor Belaval,
en la cual concurre el Juez Asociado señor Santana Becerra.
En el 1921, José Ayala Rodríguez, siendo casado con Brí-gida Acevedo, se puso a vivir con Mariana Ginés, por aquella fecha, una adolescente de quince años. Posteriormente, a fines del año 1926, José Ayala Rodríguez se divorció de su esposa Brígida Acevedo, y al liquidarse la sociedad de ganan-ciales, se le adjudicaron a él dos fincas urbanas en la ciudad de Manatí, según consta de la escritura número setenta y uno de liquidación y división de bienes gananciales autorizada el día 16 de agosto de 1927 ante el Notario don José E. Díaz. José Ayala Rodríguez continuó viviendo con su concubina Mariana Ginés hasta el momento de su fallecimiento. La ilus-trada Sala sentenciadora concluyó: “Que no obstante la falta de convenio entre ellos para repartirse los bienes adquiridos durante el concubinato, Mariana Ginés además de realizar los trabajos incidentales a su status de concubina, contribuyó también, de tiempo en tiempo, con otros trabajos de menos importancia, que en cierto modo, ayudaban a José Ayala Ro-dríguez en la explotación de su negocio”.
Por escritura número treinta y ocho de nueve de mayo de mil novecientos cuarenta y uno, ante el Notario don José E. Díaz de Manatí, Puerto Rico, José Ayala Rodríguez, mayor de edad, divorciado, agricultor y vecino de Manatí, adoptó al menor Luis Norberto Ginés Maldonado, previo consentimiento de sus padres y ratificación de la anterior Corte de Distrito de Arecibo. En la escritura de adopción se hizo constar: “Que como consecuencia de esta adopción y a virtud de la misma, el adoptante le concede a dicho niño adoptado el de-recho de usar su apellido y todos los demás que las Leyes de Puerto Rico confieren a los hijos como si fueran de legítimo matrimonio nacido, con las limitaciones determinadas por el Código Civil vigente, haciendo constar el adoptante que goza de la plenitud de todos sus derechos civiles y carece de hijos legítimos, legitimados ni naturales de clase alguna y que es mayor de cuarenta y cinco años de edad”.
*249El día 2 de febrero de 1945 murió el adoptante José Ayala Rodríguez y su madre Josefa Rodríguez Espino fue declarada por la anterior Corte de Distrito de Arecibo “única y universal heredera abintestato de su hijo legítimo don José Ayala Ro-dríguez” por resolución de 24 de agosto de 1945. Dicha Josefa Rodríguez Espino había muerto el 24 de junio de 1945, o sea, antes de ser declarada heredera universal y única de su hijo. Los aquí demandados y recurridos forman la Sucesión intestada de dicha Josefa Rodríguez Espino, según declara-ción de la anterior Corte de Distrito de Arecibo de fecha 5 de diciembre de 1945.
El 2 de octubre de 1952 los demandantes Mariana Ginés y Luis Norberto Ayala Ginés presentaron ante el presente Tribunal Superior de Puerto Rico, Sala de Arecibo, una ac-ción civil para que se le reconozcan sus respectivos derechos dentro de la sociedad de hecho creada por el concubinato y en virtud de la adopción realizada por el causante José Ayala Rodríguez.
El día 23 de febrero de 1955 la ilustrada Sala sentencia-dora pasó juicio sobre ambas cuestiones, declarando, en cuanto a Mariana Ginés: “Que los trabajos realizados por Mariana Ginés ayudando a su concubino José Ayala Rodríguez en la explotación de su negocio, fueron justamente compensados con los bienes que éste puso a su nombre al comprarlos a su her-mano [sic] Miguel por escritura otorgada el. 10 de abril de 1942 y con la participación que le correspondiera del precio de venta de dos fincas urbanas situadas en Manatí según escritura otorgada el día 20 de junio de 1946” y en cuanto ai hijo adoptivo “que a la fecha en que se realizó la adopción de Luis Norberto Ayala Ginés, era ley y doctrina fijada por nuestro Tribunal Supremo que el adoptivo sólo tenía derecho en la herencia relicta al fallecimiento del adoptante, siempre que no se perjudicaran los derechos de los herederos califica-dos como legítimos o forzosos; pero existiendo en este caso al fallecer en 1945 José Ayala Rodríguez, una ascendiente de *250;aquél, o sea, su señora madre doña Josefa Rodríguez Espino, el demandante no adquirió derecho en la herencia ya que de ■reconocérsele se habría perjudicado el derecho exclusivo de ■las ascendencia mencionada”. Por tales razones declaró sin lugar la demanda.
En su recurso de revisión ante nos, los demandantes recu-rrentes señalan el siguiente error: (1) El Tribunal recurrido “cometió grave y manifiesto error de derecho al declarar que Luis Norberto Ayala Ginés como hijo adoptivo no tenía dere-cho a heredar a su padre José Ayala Rodríguez a la fecha de la muerte de éste el día 2 de febrero de 1945”.
1. En cuanto al punto del hijo adoptivo, la ley aplicable al caso son los artículos 132 y 133 del Código Civil de 1930, que disponían:
“Art. 132 — La adopción no perjudicará en ningún mo-mento los derechos que correspondan a los herederos forzosos y que subsistirán como si la adopción no se hubiese verificado.
“Art. 133 — El adoptado tendrá en la familia del adoptante los derechos y deberes y la consideración de un hijo legítimo, con la excepción establecida en el artículo anterior.”
La ilustrada Sala sentenciadora, al aplicar estos dos ar-tículos, descansó en nuestra anterior interpretación de los mismos en la decisión de Lugo, Ex parte: Ortiz, Etc., Opositoras, 64 D.P.R. 868 (Todd, hijo y Travieso) (De Jesús y Snyder, concurrentes) (25 de abril de 1945), cita precisa a las págs. 870 y 874. Este caso, hasta cierto extremo, dejaba sin efecto nuestras anteriores decisiones en los casos de Ex parte Ortiz y Lluberas, 42 D.P.R. 350 (Wolf) (1931), cita precisa a las págs. 353 y 356 y el caso de Bardeguez v. Bardeguez, 48 D.P.R. 713 (Córdova Dávila) (1935), cita precisa a la pág. 719. A su vez, el caso de Lugo, Ex parte; Ortiz, Etc. Opositoras, supra, fue dejado sin efecto en el caso de Sosa v. Sosa, 66 D.P.R. 606, (Córdova Díaz) (Todd hijo, disidente) (26 de julio de 1946), cita precisa a la pág. 617.
*251En los casos de Ex parte Ortiz y Lluderas y Bardeguez v. Bardeguez, supra, llegamos a la conclusión correcta que el hijo adoptivo era un verdadero heredero forzoso. Tal con-clusión resulta enteramente correcta, considerando el paren-tesco civil de categoría agnaticia que produce la adopción. En el último caso de Sosa v. Sosa, supra, llegamos a la conclusión que el derecho a heredar del hijo adoptivo no podía perjudicar la legítima preferente de los herederos forzosos.
El Juez Roberto Todd hijo, al disentir del criterio de la mayoría en el último caso de Sosa, en opinión del 5 de noviem-bre de 1946 — págs. 621-622 — se expresó así: “Disiento de la opinión de la mayoría, además, porque considero que si bien las cortes al interpretar estatutos pueden, como decía el Juez Holmes, legislar finterstieialmente’, no deben hacerlo cuando el estatuto es tan defectuoso que, para interpretarlo y apli-carlo, hay que legislar judicialmente cada vez que surge un caso bajo el mismo. Y eso es lo que ocurre con los hijos adop-tivos en Puerto Rico al resolverse que de hecho son o por lo menos equipararlos a los hijos legítimos. En tanto en cuanto a su porción hereditaria se refiere, si el adoptivo es igual que un hijo legítimo, dicha porción debería ser uniforme en todo momento. Pero no es así de acuerdo con la opinión de la mayoría. Depende de que no perjudique a los herederos for-zosos y para no perjudicarlos es que entra en juego, no la ley, sino las cortes, para determinar en cada caso la cuantía de dicha porción. Hemos llegado al máximum en cuanto a le-gislar judicialmente se refiere.
“Debido a los cambios que ocurren en este Tribunal— últimamente con bastante frecuencia — y la posibilidad de variadas opiniones en el futuro sobre los debatidos e inciertos derechos hereditarios de los hijos adoptivos, tanto en la suce-sión testada como en la intestada, creo que la Asamblea Le-gislativa de Puerto Rico debe enmendar todos los artículos pertinentes en nuestros códigos, relacionados con los hijos adoptivos, para fijar con claridad esos derechos. De no ha-*252cerlo continuará reinando la incertidumbre y las cortes le-gislando.”
Tal parece que la Asamblea Legislativa de Puerto Rico se hizo eco de esta llamada urgente a la clarificación de la norma, porque seis meses más tarde, aprobó con vigencia inmediata la Ley número 353 de 13 de mayo de 1947 declarando que ‘“el adoptado tendrá en la familia del adoptante los deberes ;y derechos y la consideración de un hijo legítimo” y derogando .expresamente el art. 132 que era el que establecía el principio que la adopción no perjudicaría los derechos de los herederos .forzosos.
Estamos, pues, ante lo que en Derecho Civil se conoce como una ley interpretativa, con efecto retroactivo tácito, vigente .desde la fecha misma de la ley interpretada por ella. Tomo Primero, Volumen Primero — Castán—Derecho Civil Español, Común y Foral pág. 409 (novena edición del Instituto Editorial Reus de 1955). Como bien afirma Castán “el mandato de retroactividad no es preciso que revista forma expresa; bastará que del sentido y finalidad de la ley resulte patente el propósito del legislador”.
Puig Peña, sobre este mismo asunto, se pronuncia así: “La formulación del principio de la irretroactividad no supone nunca, como hemos dicho, la imposibilidad de que las leyes posteriores tengan alguna vez carácter retroactivo, afectando con su texto a las relaciones jurídicas surgidas al amparo de la ley anterior. Estas excepciones al principio irretroactivo se producen con las siguientes situaciones ... (B) Cuando el legislador dicta leyes que por su naturaleza y esencia supo-nen la retroactividad. — Esto ocurre, ante todo, con las llama-das leyes interpretativas, dictadas generalmente para aclarar alguna duda que ha podido surgir con ocasión de aplicar el texto anterior. Este supuesto, en realidad, no debía plantear problema alguno, porque no se trata aquí de una contradic-ción entre la ley primera y la interpretativa, sino de una simple norma que aclara y explica aquella” . . . Tomo I Volu-men I — Puig Peña — Tratado de Derecho Civil Español 440-*253441 (edición de la Editorial Revista de Derecho Privado de 1957).
Como se ve, en el caso de una ley interpretativa — aquella que aclara algún extremo de una ley anterior — el Juez no se encuentra ante un problema de aplicación de ley sino ante un problema de interpretación. En el Derecho Norteameri-cano esto se considera como una búsqueda de la post intención legislativa. Sabido es la importancia que se le concede en el Derecho Norteamericano a esta post intención legislativa — al-gunas veces llamada interpretación legislativa de una ley anterior — para determinar el verdadero alcance del estatuto original, sobre todo, cuando resulta casi contemporánea con la norma judicial contraria: 2 Sutherland, Statutory Construction, 526-528, Sección 5110.
Cada norma en derecho tiene su historia, su sentido, su aura particular y deber judicial es extraer de sus orígenes, su razón de ser. Originalmente, la adopción era uno de los me-dios políticos, sociales y hasta económicos de que se valía el patriciado para lograr el engrandecimiento de sus casas. Castán nos habla de un caso excepcional de adopción: el de Augusto que se hizo proclamar por el Senado hijo adoptivo de Julio César para heredar el imperio. Marco Tulio — un pseudónimo eminente casi olvidado en la bibliografía jurídica española — nos habla de otro caso excepcional de adopción, el de don Sancho el Fuerte y don Jaime el Conquistador, dos reyes que se adoptaron y prohijaron mutuamente para here-darse el uno al otro y de esta forma, acrecentar sus privilegios y prerrogativas.
En el Derecho Romano, el cuadro de la agnación compren-día todos aquellos seres extraños a la familia, agrupados en torno a la potestad del paterfamilias, tales como los hijos adoptivos, los hijos naturales y la esposa. Como cuestión de realidad histórica, los hijos adoptivos tenían un derecho pre-ferente a los hijos legítimos en la herencia del padre.
Las Leyes de Partidas empezaron a remediar la injusticia que contra los hijos legítimos había consagrado el Derecho *254Romano y el Derecho Feudal en favor de los hijos adoptivos, ordenando la concurrencia de los hijos adoptivos (profijamien-tos) y los hijos legítimos en la herencia del padre. El Código Civil español prohibió la adopción a los que tuvieran hijos le-gítimos o legitimados, y en caso de no haberlos, prohibió el de-recho a heredarse entre el adoptante y el hijo adoptivo, a menos que en la escritura de adopción, el adoptante se com-prometiera a instituir al hijo adoptivo como su heredero (art. 177).
Aunque nuestro Código adoptó originalmente la prohibi-ción de adoptar a los que tuvieran hijos legítimos o legitima-dos, no adoptó la prohibición del hijo adoptivo a heredar a su adoptante. De manera, pues, que los artículos 131 y 132 de nuestro Código, tal y como regían en el 1945, hay que inter-pretarlos como que permiten el derecho a heredar del hijo adoptivo. Como nuestro Código no permitía la adopción a los que tuvieran hijos legítimos o legitimados, esa frase utili-zada en el art. 132, antes de ser derogado dicho artículo, en el sentido, que “la adopción no perjudicará en ningún mo-mento los derechos que correspondan a los herederos forzosos y subsistirán como si la adopción no se hubiera verificado” queda reducida a la concurrencia del hijo adoptivo con los otros agnados, o sea, los hijos naturales debidamente recono-cidos y la viuda, cada uno con una cuota fija y sin exclusión en el orden sucesorio, y en cuanto a esta cuota y a dicha ex-clusión en el orden sucesorio había que mantenerlos en el mismo vigor como si la adopción no se hubiere verificado.
Ahora bien, la única otra heredera forzosa que queda es la madre del adoptante, pero ésta no entra en el orden sucesorio, si hay hijos legítimos y casualmente, la categoría de que goza el hijo adoptivo, por parentesco civil, expresamente declarado por la Ley, es la de un hijo legítimo, que excluye a todos los demás herederos con excepción de los que entran en el cuadro de los agnados. La ley nuestra en el 1945 no prohibía la adopción cuando se tuviera ascendientes, sino cuando se tu-vieran hijos legítimos o legitimados. Lo cual demuestra que *255en caso de ascendientes vivos, el adoptante podía otorgar su parentesco civil al hijo adoptivo y éste sería llamado a la herencia con el mismo derecho de un hijo legítimo. Esta conclusión se reafirma una vez más cuando se aprueba la Ley Núm. 353 de 13 de mayo de 1947, en la cual al derogarse el art. 132 se elimina toda referencia al perjuicio del derecho de los herederos forzosos, que consideramos como una interpre-tación legislativa, contraria al criterio que expusimos en el último caso de Sosa v. Sosa, en la cual intentamos excluir de la cuota legitimaria a los hijos adoptivos cuando concurrían con otros herederos forzosos.
Frente al complejo doctrinal que forman cinco opiniones bastante contradictorias entre sí, y de una Ley interpretativa cuasi contemporánea, en abierta contradicción a la norma sentada por nosotros en el último caso de Sosa v. Sosa, debía-mos sentar una nueva norma sobre esta cuestión litigiosa y declarar que de acuerdo con los artículos 132 y 133 del Código Civil de Puerto Rico, según regían en el 1945 la categoría de un hijo adoptivo en el orden sucesorio es la de un hijo legítimo, con todos los derechos sucesorales correspondientes al hijo legí-timo y que la frase contenida en el art. 132, en el sentido, que “la adopción no perjudicará en ningún momento los derechos que correspondan a los herederos forzosos” no significa una exclusión del derecho legitimario a la sucesión de su padre adoptante cuando hubiera ascendientes forzosos, sino una con-currencia a la herencia con los hijos naturales reconocidos y la viuda, y que las participaciones de éstos en la herencia se mantendrían en el alcance que tendrían como si la adopción no se hubiese verificado.
Es claro que la legislación moderna sobre la adopción lo que se ha propuesto es eliminar el privilegio de único heredero que gozó el hijo adoptivo frente a los hijos legítimos del adop-tante, permitiendo la concurrencia del hijo adoptivo, como un hijo más, con los otros hijos legítimos — caso de Puerto Rico; Ley número 100 de 6 de mayo de 1948 y Ley número 86 de 15 *256de junio de 1953 — y con los hijos naturales e ilegítimos reco-nocidos y la viuda.
Siendo esto así, no hay duda que la ilustrada Sala senten-ciadora erró al aplicar el caso de Lugo, Ex parte; Ortiz, Etc., Opositoras, supra, y negarle al hijo adoptivo, su derecho a heredar todo el caudal relicto, con exclusión de la madre del adoptante.